Jordan, Justice.
Appellant and appellee, his former wife, were divorced in October, 1977, after fifteen years of marriage. Subsequent to the rendition of this divorce decree, appellant contends that he and the appellee agreed to resume their marriage relationship and did so by cohabiting and holding themselves out to the public generally as husband and wife.
In January, 1978, appellant filed a complaint for divorce alleging that this second "marriage” was irretrievably broken. Appellee answered and denied that any reconciliation, re-marriage or common-law marriage *473had taken place between herself and appellant since their divorce. After a lengthy trial, the jury returned a special verdict which held that after October, 1977, the parties had not agreed that they would be husband and wife. The jury having found that the parties were not married, the trial court dismissed appellant’s complaint, and he now appeals.
Submitted March 13, 1979
Decided April 5, 1979.
Ben F. Smith, for appellant.
Bernard Parks, for appellee.
As his only enumerations of error, appellant alleges that: (1) the verdict of the jury is wholly without evidence to support it; and (2) that a judgment finding in favor of the common-law marriage was demanded as a matter of law.
One of the most basic rules of appellate review is that, if there is any evidence to support the jury’s verdict and court’s judgment, the judgment will not be disturbed on appeal. Williams v. Murray, 239 Ga. 276 (236 SE2d 624) (1977). The evidence submitted in this case was conflicting. A properly instructed jury resolves this conflict against appellant, and that decision is supported by the evidence.

Judgment affirmed.


All the Justices concur.